Citation Nr: 1128358	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-01 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1971 to August 1975.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision of the RO that, in pertinent part, denied entitlement to TDIU benefits.  The Veteran timely appealed.

In March 2006, the Veteran and his wife testified during a hearing before the undersigned at the RO.

In November 2007 and in February 2009, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Service connection is in effect for tinea corporis of the lower legs and tinea pedis (to include hands), rated as 50 percent disabling; for cervical spine degenerative joint disease and degenerative disc disease, rated as 20 percent disabling; for cervical neuropathy of right upper extremity, rated as 20 percent disabling; for history of incision and drainage of left index finger, rated as 10 percent disabling; for disfigurement due to bone loss and partial loss of function of the right foot, rated as 10 percent disabling; for scars of the left index finger, rated as 10 percent disabling; and for scar of the plantar surface of the right foot, and for cervical radiculopathy of the left upper extremity, each rated as 0 percent (noncompensable) disabling.  The combined disability rating is 80 percent. 

2.  The Veteran has not worked since 2005; he reportedly has completed 14 years of education and has work experience as a heavy equipment operator and in retail. 

3.  The Veteran's service-connected disabilities are not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.   


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a March 2009 letter, the AMC notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim for TDIU benefits.  

In the March 2009 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations and opinion in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show a worsening in severity of current symptoms and unemployability would be helpful in substantiating the claim for TDIU benefits.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

The Veteran was found to be permanently and totally disabled for non-service-connected pension purposes, effective November 1993.  Records show that he last worked in November 1993 in construction.  His only service-connected disability at that time was tinea corporis of lower legs, rated as 0 percent (noncompensable) disabling (Volume 1).  Disabilities considered included diabetes mellitus, dysthymia, and peripheral neuropathy of both lower extremities, none of which were service-connected.  In May 1995, the Veteran underwent a resection of neck and head of right fifth metatarsal toe.

VA treatment records, dated in December 1997, show an assessment of severe tinea pedis with fissuring.  The physician opined that the condition of the Veteran's feet significantly compromised his ability to work.  At that time the Veteran reported that he previously worked in construction with heavy equipment, and also had done some data entry on a computer.  He reported that he could no longer do these tasks because of the condition of his feet and weakness of his hands (Volume 2).  The RO subsequently increased the evaluation for service-connected tinea corporis of lower legs/tinea pedis to 50 percent disabling, effective February 1994.

VA treatment records, dated in July 2000, indicate that the Veteran suffered a car accident in service in 1974, resulting in a neck injury.  Since then, he reported chronic neck pain that fluctuated in severity.  In September 2000, the Veteran underwent physical therapy for chronic neck and arm pain.  At that time the Veteran described almost constant achiness in upper arms bilaterally, which prevented him from sleeping at night and functioning well during the day.  Cervical traction caused significant nausea and did not reduce his pain complaints.  Physical therapy intervention did not produce any significant relief of symptoms (Volume 3).

During a VA contract examination in June 2001, the Veteran reported frequent pain in his neck that radiated to both arms; and that he was unable to work.  The examiner acknowledged the Veteran's disability, although commented that the Veteran was active in non-work hobbies requiring physical effort; and that the Veteran was able to undertake activities of daily living. The RO granted service connection and subsequently increased the evaluation for service-connected cervical spine disability with mild neuropathy of left upper extremity to 20 percent disabling, effective August 2004.

The report of an August 2004 VA examination for evaluation of the Veteran's service-connected left index finger reflects that the Veteran had been employed at Wal-Mart for one year; and that he had not lost any work time over the past year due to his left index finger.  

The report of a September 2004 VA examination for evaluation of the Veteran's service-connected cervical spine includes diagnoses of cervical degenerative joint disease and degenerative disc disease.  The RO assigned a separate 20 percent evaluation for cervical neuropathy of the right upper extremity, effective September 2004.

During a February 2005 VA examination, the Veteran reported that the skin on his feet was cracking and bleeding, and caused pain whenever he walked.  There was tinea pedis and some tinea on the right hand.  There was no tinea corporis.  The examiner opined that it was at least as likely as not that the tinea pedis created a fissure on the bottom of the Veteran's foot, which became infected and led to the osteomyelitis of his fifth metatarsal bone. The RO granted service connection and assigned a 10 percent evaluation for disfigurement due to bone loss and partial loss of function of the right foot, effective July 2004.

Private treatment records, dated in March 2005, reflect that the Veteran was unable to return to work for four-to-six weeks while undergoing medical treatment.  In July 2005, the Veteran was medically restricted to light duty and with no weight-bearing on his right foot for two weeks (Volume 4).

In August 2005, the Veteran reported that he currently worked full-time in retail, and that he lost approximately 3 months 13 days of time from work in 2005 due to illness.

In January 2006, the Veteran reported that he was still out of work; and that a termination was pending, due to current medical restrictions.  In February 2006, the Veteran's representative clarified that the Veteran was working at Wal-Mart when he submitted a claim for unemployability in August 2005; and since that time, the Veteran was receiving short-term disability and could not return to work because Wal-Mart did not have light duty (Volume 4).

In March 2006, the Veteran testified that he had been out of work since July 2005.  He testified that his most prominent service-connected disabilities were his feet and spine.  The Veteran testified that he had recurring fungal blistering from tinea pedis on his feet, which made it difficult to walk and for any weight-bearing on his feet.  The Veteran also testified that he could not sit for prolonged periods because his legs become numb and his back would hurt.  He was restricted from bending, stooping, pushing, or pulling-all of which were required in his job at the garden center at Wal-Mart.  The Veteran was on a leave of absence for one year, which was terminating in July 2006.  He also testified that he was experienced in basic construction, remodeling, and operating heavy equipment, which he no longer was able to do.

VA treatment records, dated in May 2009, show that the Veteran had acupuncture; and reported low back and leg pain, with numbness in the elbows and arms.  

Following the Board's February 2009 remand, the Veteran underwent a VA examination in April 2010 for purposes of assessing the Veteran's ability to work as a result of service-connected disabilities.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner noted that the Veteran completed one year of college, and that he last worked in retail.  The examiner considered each of the Veteran's service-connected disabilities.

Regarding tinea corporis, the Veteran reported fungal infections and the development of tinea of his right hand and onychomycosis of the fingernails.  The Veteran reported constant scaling and the need for daily topical antifungal lotions.  The examiner noted that the Veteran essentially had lost all his fingernails of the right hand, except for the thumb.

Regarding tinea pedis, the same treatment was applied to the Veteran's feet, which did well until the Veteran had worsening of his diabetes.  The Veteran developed a fissure of the right toe, and subsequent amputation of the distal head of the fifth metatarsal.  The Veteran reported some breakdown around the area of the top of the toe, and denied any pain in this area when walking or standing.  The Veteran also reported that he had received some type of injection to his back in 2004, and indicated that his feet had worsened since then.  The Veteran reported that the fissuring of his feet occurred every three-to-five months, and lasted for up to one month.  No systemic treatment was undertaken.  The Veteran reported that he began to have onychomycosis of the toenails when he came back to the mainland from Hawaii in 1985.
   
Regarding the left index finger, the Veteran had tenosynovitis and trigger finger, and had surgery on his fingers.  The examiner noted that the scars became intermittently tender.  The Veteran reported a hard time grasping and gripping items, and that he dropped things.  The examiner noted marked atrophy of the first dorsal web space, consistent with ulnar neuropathy and possibly with C7-C8 distribution.  

Regarding the cervical spine, the Veteran reported an ever present dull ache in his neck that was alleviated somewhat with medication.  The neck was aggravated when the Veteran looked up, and the pain radiated down the posterior neck and down the arms in a C7-C8 distribution bilaterally.  

The Veteran was able to perform activities of daily living.  He reported that his feet hurt when walking; and that he no longer walked on the roof or mowed the lawn.  He reported his bullous pemphigoid autoimmune disorder, and described considerable fear regarding activities, because the disorder was unpredictable and inconsistent.  The Veteran described no specific limitations from his neck, hand, toe, tinea corporis, or tinea pedis.

The examiner noted that the Veteran reported that he last worked in 2005, and that this was secondarily to his feet and the increased pain from the intervention he received to his back from anesthesia for pain relief.  The Veteran reported that he was on a long-term sick release for three years, and never was released back to work.  The Veteran reported that he could not return to work because he could not stand on his feet all day, which was too painful.  The Veteran described no other limitations regarding his cervical spine, tinea corporis, or left index finger.  He did report difficulty lifting and grabbing items because of intermittent and spontaneous muscle weakness that occurred, and he dropped things.

Following examination of each service-connected disability, the examiner opined that the Veteran was able to work secondarily to his service-connected disabilities.  In support of the opinion, the examiner noted the Veteran's non-service-connected disabilities, including severe lumbar spine disability with associated radiculopathies and a long history of uncontrolled diabetes.  The Veteran was able to continue working to 2005, until an apparent injury to his low back and associated radiculopathies that occurred in his lower legs.  The Veteran felt that he could not work again, and was placed on medical leave.  The examiner indicated that not one specific service-connected disability would have kept the Veteran from being able to continue working.  

In a May 2010 addendum, the examiner added that the Veteran had always been able to work around the cervical spine and ulnar neuropathy, and that he had quit working because of pain and radiculopathy in his feet.  The examiner opined that the combined service-connected disabilities were not at least as likely as not to preclude the Veteran from employment consistent with his education and occupational experience.  The examiner indicated that the Veteran could take a job position of sedentary nature, and that none of his service-connected disabilities preclude him from standing.  The examiner concluded that it was the neuropathy and radiculopathy that were not service-connected that have precluded the Veteran from his most recent employment in 2005.
     
Based on the recent examination, the RO granted service connection and assigned a 10 percent disability rating for scars of the left index finger, and a 0 percent (noncompensable) disability rating for scar of the plantar surface of the right foot.  Each rating became effective April 2010.  The combined service-connected disability rating is currently 80 percent, and meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).  

The record does not establish that the Veteran's service-connected disabilities render him unemployable.  Of significance in this case is that service connection has not been established for the Veteran's lumbar spine disability and associated radiculopathies, or for his diabetes.

Based on the evidence of record and examination of the Veteran, the April 2010 VA examination report and May 2010 addendum provide a reasoned opinion that the Veteran's service-connected disabilities would not preclude employment consistent with his experience.  The opinion is accurate, fully articulated, and contains sound reasoning.  

The Veteran has expressed an opinion that he is unemployable due to service-connected disabilities.  To the extent the Veteran is competent to opine that he is unemployable due to service-connected disability, the Board does not fine the assertion credible.  The Veteran claimed that he was unable to work due to service-connected disability in 1997 and 2001, and he filed a claim for pension based on permanent and total disability even earlier, yet the record reflects that he was working full time in retail in 2005.  There was no showing of an improvement in his service-connected disabilities in the interim.  Furthermore, the Veteran's opinion is outweighed by the relatively mild to moderate dysfunction caused by service-connected disability exhibited on the recent examination, his work history, and the competent medical opinion and addendum by the April 2010 examiner.

The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993)).  Here, the competent and objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of his service-connected disabilities.  As noted above, impairment from non-service-connected disabilities is not for consideration in awarding a TDIU.  See 38 C.F.R. § 3.341(a).  The evidence weighs against the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

The claim of entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


